DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were originally presented having a filing date of 17 January 2021.

Information Disclosure Statement
The Information Disclosure Statement IDS, filed on 17 January 2021, complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the 1449 Form is enclosed herewith.

Drawings
The drawings, filed 17 January 2021, are accepted by the Examiner.

Claim Objections
Claim 7 objected to because of the following informalities:  Claim 7 is missing a period at the end of the claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 3-15 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, recites “a dispatcher computer system” on Ln. 3, and “a dispatch computer system” on Ln. 6.  It is unclear whether these are the same or different computer systems.
Claim 2, recites “a trip plan,” on Ln. 3.  It is unclear whether this is the same as or different from the trip plan recited on Ln. 12 of claim 1.
Claim 18, recites “the policy violation alert is the policy violation is a non-critical policy violation.”  This recitation is unclear grammatically and it is further unclear whether or not the recitation of “a non-critical policy” qualifies the policy violation alert.  
Claims 3-15 are also rejected based upon their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 16 and 19 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 16 and 19 fall within one of the statutory categories?  Yes, because claims 1, 16 and 20 are directed toward systems which fall within one of the statutory categories.
STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 16 and 19 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 16, and 19 the system is a mental process that can be performed in the mind and, therefore, an abstract idea.  In particular, claims 1, 16 and 19 recite the abstract ideas of 
“calculating a route between the origin and target location according to the policy … ,” 
“creating a trip plan according to the trip information and the route ... ,” and
“determining if the proposed trip plan modification result in a second policy violation … .”  These recitations merely consist of calculating a route, creating a trip plan according to the route, and determining whether a proposed trip plan modification results in policy violations.  This is equivalent to a person mentally calculating / determining a route plan, mentally creating a trip plan according to the route, and mentally determining whether a proposed trip plan modification results in a violation of a mentally predetermined policy.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, mentally calculating / determining a route plan, mentally creating a trip plan according to the route, and mentally determining whether a proposed trip plan modification results in a violation of a mentally predetermined policy. The mere nominal recitations that calculating, determining, receiving and transmitting steps are accomplished at the “computerized system” comprising “a route system” having “a computer readable medium” in communication with “a dispatch computer system” “a user computer device,” and “a set of route computer readable instructions” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 16 and 19 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1, 16 and 19 further recite the additional element of “receiving trip information … ,”  “transmitting a policy violation ... ,” and “receiving a second policy violation ... .” These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “receiving trip information  … ,“ “receiving a second policy violation ... ,“ and “transmitting a policy violation ... “ steps are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual recalling / receiving trip information, and noticing a policy violation, and noticing a second policy violation.  
Claims 1, 16 and 19 still further includes the additional elements “a computerized system” (claim 1, Ln. 1; claim 16, Ln. 1; Claim 19, Ln. 1), “a route system” (claim 1, Ln. 2; claim 16, Ln. 2; claim 19, Ln. 2), “a computer readable medium” (claim 1, Ln. 2; claim 16, Ln. 2; claim 19, Ln. 2), “a dispatcher computer system” (claim 1, Ln 3), “a user device” (claim 1, Ln. 3; claim 16, Ln. 3; claim 19, Ln. 3), and “a set of route computer readable instructions” (claim 1, Ln 4; claim 16, Ln 4; claim 19, Ln. 4).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the “computerized system” comprising “a route system” having “a computer readable medium” in communication with “a dispatch computer system” and “a user computer device,” and “a set of route computer readable instructions” accomplishes the calculating, determining, receiving and transmitting  steps, i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “computerized system,” “route system,” “computer readable medium,” “a dispatcher computer system,” “user device,” and the “set of route computer readable instructions”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The computerized system, route system, computer readable medium, dispatch computer system, user computer device, and set of route computer readable instructions are recited at a high level of generality and merely automate the storing, extracting and creating steps.
STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 16 and 19 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 16 and 19 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Receiving and transmitting data are fundamental, i.e. WURC, activities performed by servers, such as servers, cloud servers, computers operating on databases such as the units recited in claim 1.  Further, applicant’s specification does not provide any indication that the storing, extracting and creating activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claims 1, 16 and 19 are: (a) directed toward an abstract idea; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 16 and 19 are directed to non-statutory subject matter.
Claim 2 recites the abstract idea:
creating a trip plan configured to be displayed on a map generated by the third-party computer system.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. 
Claim 3 recites the abstract ideas:
comparing the user location with the trip plan, and, 
determining if there is a deviation from the trip plan.
These limitations represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 3 further recites the additional element:
receiving a user location from the user computer device.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “receiving a user location  ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual mentally noting the location.
Claim 4 recites the abstract idea:
determining if the deviation creates a deviation policy violation.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. 
Claim 5 recites the additional element:
 transmitting the deviation policy violation to one of the route system, the dispatcher computer system, and a combination thereof.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “transmitting the deviation policy violation ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual noting the policy deviation.
Claim 6 recites the additional element:
receiving the proposed trip plan modification from the user computer device.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “receiving the proposed trip modification  ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual mentally noting the proposed trip modification.
Claim 7 recites the additional element:
receiving a mid-trip plan modification and determining if the mid-trip trip plan modification results in a mid-trip policy violation.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “receiving the mid-trip plan modification  ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual mentally noting the mid-trip plan modification.
Claim 8 recites the abstract idea:
creating a mid-trip ... policy alert representing a mid-trip policy violation.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. 
Claim 9 recites the additional element:
muting the mid-trip policy alert.
This element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 10 recites the additional element:
modifying the trip plan according to the mid-trip trip plan modification.
This element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 11 recites the additional element:
transmitting a trip plan to the user computer device.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “transmitting the trip plan ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual sending the mid-trip plan approval.
Claim 12 recites the additional element:
receiving a trip plan approval prior to sending the trip plan to the user computer device.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “receiving the trip plan approval prior to sending the trip plan  ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual acquiring a trip plan approval prior to sending the trip plan.
Claim 13 recites the additional element:
receiving the trip plan approval from the dispatch computer system.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “receiving the trip plan approval from the dispatch computer ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual acquiring a trip plan approval.
Claim 14 recites the abstract idea:
creating the trip plan according to a prior trip plan having a same target location.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.  
Claim 15 recites the additional element:
receiving a mute reason when the second policy violation alert is muted.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “receiving a mute reason when the second policy violation  ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as an individual noting a reason when the second policy violation alert is muted.
Claim 17 recites the additional element:
muting the policy violation alert.
This element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 18 recites the additional element:
muting the policy violation alert is the policy violation is a non-critical policy violation.
This element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 20 recites the additional element:
receiving location information from the user computer device ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “receiving location information  ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as such as an individual mentally noting the location information.
Claim 20 further recites the abstract ideas:
determining if there is a deviation from the trip plan ... , and 
determining if the deviation creates a deviation policy violation.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication Number 2018/0080777 to Nimchuk et al. (hereafter Nimchuk).
As per claim 16, Nimchuk discloses [a] computerized system for trip management (see at least Nimchuk, see Fig. 1, showing transportation management system 100; [0031] disclosing transportation system 100 provides comprehensive trip optimization with driver input and manipulation and ongoing cumulative estimated time of arrival (ETA) and projected time of arrival (PTA) calculations) comprising:
a route system having a computer readable medium and in communications with a user computer device (see at least Nimchuk, [0033] disclosing that transportation management system 100 includes a driver's device 120 operated by the driver 108 to communicate with the back office/dispatcher system 140 via network 104; and [0037] disclosing that the system 100 includes the dispatcher/back office system 140 that has a processor 142 managing operations of a set of I/O devices 144 for communicating.  And further, that The CPU 142 also runs software or executes code in computer readable media to provide a map/route generator 150 and a fuel stop optimization module 154, which provide input to the transportation manager 160 in generating the trip plan 193); and,
a set of route computer readable instructions included in the route system (see at least Nimchuk, [0113] disclosing that the modules used to provide the applications 124, 150, 154, and 160 and the like may be provided in such computer-readable medium and executed by a processor) configured for:
receiving trip information including an origin, target location and a policy (see at least Nimchuk, [0037] disclosing that the map/route generator 150 may use data from a server 152 providing mapping database 153 to generate routes between the stops chosen by the transportation manager 160 to provide optimized routes for the vehicle 110 in executing the trip plan 193 (and these may be displayed in the GUI 130 as part of the trip plan 132 on the driver's device 120); [0073] disclosing that “Origin" and "Destination" stop types are used by the operating system to represent the actual starting and ending locations of the vehicle and are not actually stops where work or rest is expected to be done; and [0082] disclosing that step 3B (Fig. 6B) is performed as a loop for each rest stop at this point that involve the ETA/PTA service 650 providing the route-generating service 620 the current trip information and time windows to insert the next rest stop, and the route-generating service 620 returns an HOS-compliant trip, with alternate rest stops that has a new route optimized to suit the inserted rest stops. ETAs and PTAs are determined for each stop in the trip plan),
calculating a route between the origin and target location according to the policy (see at least Nimchuk, Fig. 7, showing screen shot 710, which shows the origin and delivery <interpreted as the target>; [0080] disclosing the trip planning service 620 provides the stop list (work stops) along with the route path from the route-generating service 620.  Also disclosing that the list will include a set of alternate fuel stops for the driver to select from and these may be filtered by the service 640 based on driver preferences; and [0081] disclosing that shown in FIG. 6B, a Step 3A may then be performed that includes the trip planning service 610 using an ETA/PTA service 650 to obtain an HOS-compliant trip plan with alternate rest stop ... at this point that involve the ETA/PTA service 650),
creating a trip plan according to the trip information and the route (see at least Nimchuk, [0082] disclosing that Step 5C (Fig. 6B) is shown to include the driver-side application or plugin 674 running on the driver's device 670 acting to provide the trip plan along with GUI generation/display information to the input/output devices of the driver's device 670),
receiving a proposed trip plan modification (see at least Nimchuk, Fig. 6B, step 3B, loop for each rest stop, showing input and output),
determining if the proposed trip plan modification results in a policy violation (see at least Nimchuk, Fig. 7, showing screen shot 710, which shows the origin and delivery <interpreted as the target>; [0080] disclosing the trip planning service 620 provides the stop list (work stops) along with the route path from the route-generating service 620.  Also disclosing that the list will include a set of alternate fuel stops for the driver to select from and these may be filtered by the service 640 based on driver preferences; and [0081] disclosing that shown in FIG. 6B, a Step 3A may then be performed that includes the trip planning service 610 using an ETA/PTA service 650 to obtain an HOS-compliant trip plan with alternate rest stop ... at this point that involve the ETA/PTA service 650), and,
transmitting a policy violation alert to the user computer device according to the policy violation (see at least Nimchuk, [0082] disclosing that the driver's side app 674 (or telematics applications/equipment in the truck) may cause alerts to be transmitted and/or the trip plan to be updated as driving or trip execution occurs).
As per claim 19, Nimchuk discloses [a] computerized system for trip management (see at least Nimchuk, see Fig. 1, showing transportation management system 100; [0031] disclosing transportation system 100 provides comprehensive trip optimization with driver input and manipulation and ongoing cumulative estimated time of arrival (ETA) and projected time of arrival (PTA) calculations ) comprising:
a route system having a computer readable medium and in communications with a user computer device (see at least Nimchuk, [0033] disclosing that transportation management system 100 includes a driver's device 120 operated by the driver 108 to communicate with the back office/dispatcher system 140 via network 104; and [0037] disclosing that the system 100 includes the dispatcher/back office system 140 that has a processor 142 managing operations of a set of I/O devices 144 for communicating.  And further, that The CPU 142 also runs software or executes code in computer readable media to provide a map/route generator 150 and a fuel stop optimization module 154, which provide input to the transportation manager 160 in generating the trip plan 193); and,
a set of route computer readable instructions included in the route system (see at least Nimchuk, [0113] disclosing that the modules used to provide the applications 124, 150, 154, and 160 and the like may be provided in such computer-readable medium and executed by a processor) configured for:
receiving trip information including a target location and a policy (see at least Nimchuk, Fig. 6B, step 3B, loop for each rest stop, showing input and output),
creating a trip plan according to the trip information (see at least Nimchuk, [0082] disclosing that Step 5C (Fig. 6B) is shown to include the driver-side application or plugin 674 running on the driver's device 670 acting to provide the trip plan along with GUI generation/display information to the input/output devices of the driver's device 670),
receiving a proposed trip plan modification (see at least Nimchuk, Fig. 6B, step 3B, loop for each rest stop, showing input and output),
determining if the proposed trip plan modification results in a policy violation (see at least Nimchuk, Fig. 7, showing screen shot 710, which shows the origin and delivery <interpreted as the target>; [0080] disclosing the trip planning service 620 provides the stop list (work stops) along with the route path from the route-generating service 620.  Also disclosing that the list will include a set of alternate fuel stops for the driver to select from and these may be filtered by the service 640 based on driver preferences; and [0081] disclosing that shown in FIG. 6B, a Step 3A may then be performed that includes the trip planning service 610 using an ETA/PTA service 650 to obtain an HOS-compliant trip plan with alternate rest stop ... at this point that involve the ETA/PTA service 650), and,
transmitting a policy violation alert to the user computer device according to the policy violation (see at least Nimchuk, [0082] disclosing that the driver's side app 674 (or telematics applications/equipment in the truck) may cause alerts to be transmitted and/or the trip plan to be updated as driving or trip execution occurs).
As per claim 20, Nimchuk further discloses the limitations:
wherein the set of route computer readable instructions include instructions configured for receiving location information from the user computer device (see at least Nimchuk, [0033] disclosing that transportation management system 100 includes a driver's device 120 operated by the driver 108 to communicate with the back office/dispatcher system 140 via network 104. That the device 120 includes a processor 122 running software and/or executing code to provide a driver-side application 124, which is adapted for communicating with a transportation manager 160. And the driver's device 120 includes input/output devices 126 for providing the communication functions ( e.g., transceivers for wireless communications over network 104) and also for displaying the received trip plan 139 and allowing the driver 108 to provide user input;  [0037] disclosing that The CPU 142 also runs software or executes code in computer readable media to provide a map/route generator 150 and a fuel stop optimization module 154, which provide input to the transportation manager 160 in generating the trip plan 193),
determining if there is a deviation from the trip plan (see at least Nimchuk, [0080] disclosing the trip planning service 620 provides the stop list (work stops) along with the route path from the route-generating service 620.  Also disclosing that the list will include a set of alternate fuel stops for the driver to select from and these may be filtered by the service 640 based on driver preferences; and [0081] disclosing that shown in FIG. 6B, a Step 3A may then be performed that includes the trip planning service 610 using an ETA/PTA service 650 to obtain an HOS-compliant trip plan with alternate rest stop ... at this point that involve the ETA/PTA service 650) and
determining if the deviation creates a deviation policy violation (see at least Nimchuk, see Fig. 3 step 370 update the HOS time <interpreted as a deviation policy>; and [0055] disclosing that at 370 with updating the driver's remaining HOS time (e.g., to reflect the break as being taken or by subtracting the combined driving and non-driving time to the next stop)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk in view of US Patent Publication Number 2014/0067649 to Kannan et al. (hereafter Kannan).
As per claim 1, Nimchuk discloses [a] computerized system for trip management (see at least Nimchuk, see Fig. 1, showing transportation management system 100; [0031] disclosing transportation system 100 provides comprehensive trip optimization with driver input and manipulation and ongoing cumulative estimated time of arrival (ETA) and projected time of arrival (PTA) calculations) comprising:
a route system having a computer readable medium and in communications with a dispatcher computer system and a user computer device (see at least Nimchuk, [0033] disclosing that transportation management system 100 includes a driver's device 120 operated by the driver 108 to communicate with the back office/dispatcher system 140 via network 104; and [0037] disclosing that the system 100 includes the dispatcher/back office system 140 that has a processor 142 managing operations of a set of I/O devices 144 for communicating.  And further, that The CPU 142 also runs software or executes code in computer readable media to provide a map/route generator 150 and a fuel stop optimization module 154, which provide input to the transportation manager 160 in generating the trip plan 193) ; and
a set of route computer readable instructions included in the route system (see at least Nimchuk, [0113] disclosing that the modules used to provide the applications 124, 150, 154, and 160 and the like may be provided in such computer-readable medium and executed by a processor) configured for:
receiving trip information from a dispatch computer system including an origin, target location and a policy wherein the policy is taken from the group consisting of maximum miles, earliest arrival time, latest arrival time, target location information, and any combination thereof (see at least Nimchuk, [0037] disclosing that the map/route generator 150 may use data from a server 152 providing mapping database 153 to generate routes between the stops chosen by the transportation manager 160 to provide optimized routes for the vehicle 110 in executing the trip plan 193 (and these may be displayed in the GUI 130 as part of the trip plan 132 on the driver's device 120); [0073] disclosing that “Origin" and "Destination" stop types are used by the operating system to represent the actual starting and ending locations of the vehicle and are not actually stops where work or rest is expected to be done; and [0082] disclosing that step 3B (Fig. 6B) is performed as a loop for each rest stop at this point that involve the ETA/PTA service 650 providing the route-generating service 620 the current trip information and time windows to insert the next rest stop, and the route-generating service 620
returns an HOS-compliant trip, with alternate rest stops that has a new route optimized to suit the inserted rest stops. ETAs and PTAs are determined for each stop in the trip plan),
calculating a route between the origin and target location according to the policy so that a first policy violation is not present (see at least Nimchuk, Fig. 7, showing screen shot 710, which shows the origin and delivery <interpreted as the target>; [0080] disclosing the trip planning service 620 provides the stop list (work stops) along with the route path from the route-generating service 620.  Also disclosing that the list will include a set of alternate fuel stops for the driver to select from and these may be filtered by the service 640 based on driver preferences; and [0081] disclosing that shown in FIG. 6B, a Step 3A may then be performed that includes the trip planning service 610 using an ETA/PTA service 650 to obtain an HOS-compliant trip plan with alternate rest stop ... at this point that involve the ETA/PTA service 650),
creating a trip plan according to the trip information and the route (see at least Nimchuk, [0082] disclosing that Step 5C (Fig. 6B) is shown to include the driver-side application or plugin 674 running on the driver's device 670 acting to provide the trip plan along with GUI generation/display information to the input/output devices of the driver's device 670),
receiving a proposed trip plan modification, determining if the proposed trip plan modification results in a second policy violation (see at least Nimchuk, Fig. 6B, step 5B, loop for each rest stop <interpreting second policy violation as occurring during subsequent trips through loop> output is the HOS compliant trip plan),
transmitting a policy violation alert to the user computer device if the second policy violation is determined ... (see at least Nimchuk, [0082] disclosing that the driver's side app 674 (or telematics applications/equipment in the truck) may cause alerts to be transmitted and/or the trip plan to be updated as driving or trip execution occurs). But, Nimchuk does not explicitly disclose the limitation: 
receiving a second policy violation mute request, and, muting the second policy violation alert.
However, Kannan discloses this limitation (see at least Kannan, [0039] disclosing user interface (UI) 410 includes a series of buttons for selection of various settings and may include buttons to access one or more individual settings. Select buttons may be used to turn on, and to turn off <interpreted as muting>, alert and notification options. The buttons may be used to select menus of options for alert and notification configuration. For example, a UI may present one or more select buttons 416, 420, 424, 428, and 432. The select buttons may be used in combination or individually. The select buttons may be used to turn on, turn off, and configure alerts and notifications for their related settings buttons).
Nimchuk and Kannan are analogous art to claim 1 because they are in the same field of systems for trip management.  Nimchuk relates to a transportation management system that includes tools for generating an optimized trip plan that can be updated based on a driver during implementation of the planned trip (see Nimchuk, Abstract). Kannan relates to shipping management and providing notifications to the customer based on the customer’s location (see Kannan [0003]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized system for trip management including a route system, receiving trip information including an origin, target location and policy, calculating a route, creating a trip plan without a first policy violation, receiving a proposed trip plan modification, determining if the proposed trip plan modification results in a second policy violation, and transmitting a policy violation alert, as disclosed in Nimchuk, to provide the benefit of receiving a second policy violation mute request, and muting the second policy alert, as disclosed in Kannan.  Doing so would provide the benefit of providing automatic notification, and user control of the notification (see at least Kannan [0006]; and [0082]).
As per claim 2, Nimchuk further discloses the limitation: 
wherein the route system is in communication with a third-party computer system and the set of route computer readable instructions include instructions configured for creating a trip plan configured to be displayed on a map generated by the third-party computer system (see at least Nimchuk, [0033] disclosing that transportation management system 100 includes a driver's device 120 operated by the driver 108 to communicate with the back office/dispatcher system 140 via network 104, and that the driver's device 120 includes input/output devices 126 for providing the communication functions (e.g., transceivers for wireless communications over network 104) and also for displaying the received trip plan 139 and allowing the driver 108 to provide user input; [0075] disclosing trip planning service 410 that calls or uses a route generation/planning (or optimization) service 420 to generate the base route lines and routes with work stops and non-work stops; and [0086] further disclosing that the system still includes one or more vehicles 110, and a vehicle device instead of a driver's device 120 that provides navigation, mapping, and/or routing for the vehicle, a back office or dispatcher system 140).
As per claim 3, Nimchuk further discloses the limitation:
wherein the set of route computer readable instructions include instructions configured for receiving a user location from the user computer device (see at least Nimchuk, [0014] disclosing that Origin of a trip is either a point defined by the office system ( estimated current location of the vehicle or assumed starting location of the vehicle for that trip) or by the driver ( current location of the vehicle if in it, estimated current location of the vehicle, or assumed starting location for that trip) or by the mobile device (actual current location)), comparing the user location with the trip plan (see at least Nimchuk, see Fig. 3 step 340 of comparing remaining HOS time to combine driving and non-driving time; [0053] At 320, the method 300 includes calculating the combined driving and non-driving time from the present stop to this next work stop. The driving time includes consideration of modifiers such as historical traffic while non-driving time includes estimated dwell times prior to the next stop. At 330, the method 300 includes determining the remaining HOS time for the driver at this point in the trip plan), 
comparing the user location with the trip plan (see at least Nimchuk, see Fig. 3 step 340 of comparing remaining HOS time to combine driving and non-driving time), and
determining if there is a deviation from the trip plan (see at least Nimchuk, Fig. 3, at step 350, determining if HOS Time exceeded <interpreted as a deviation>; [0053] disclosing that at 340 the combined driving and non-driving time is compared to the remaining HOS time; and [0054] disclosing that at 350 a determination of whether or not the HOS is exceeded prior to reaching the next stop. If yes, the method 300 includes at 360 identifying an optimal location before the next stop to meet the rest break requirement).
As per claim 4, Nimchuk further discloses the following limitation:
wherein the set of route computer readable instructions include instructions configured for determining if the deviation creates a deviation policy violation (see at least Nimchuk, see Fig. 3 step 370 update the HOS time <interpreted as a deviation policy>; and [0055] disclosing that at 370 with updating the driver's remaining HOS time (e.g., to reflect the break as being taken or by subtracting the combined driving and non-driving time to the next stop)).
As per claim 5, Nimchuk further discloses the following limitation:
wherein the set of route computer readable instructions include instructions configured for transmitting the deviation policy violation to one of the route system, the dispatcher computer system, and a combination thereof (see at least Nimchuk, [0037] disclosing that the CPU 142  runs software or executes code in computer readable media to provide a map/route generator 150 and a fuel stop optimization module 154, which provide input to the transportation manager 160 in generating the trip plan 193.  And that the map/route generator 150 may use data from a server 152 providing mapping database 153 to generate routes between the stops chosen by the transportation manager 160 to provide optimized routes for the vehicle 110 in executing the trip plan 193 (and these may be displayed in the GUI 130 as part of the trip plan 132 on the driver's device 120)).
As per claim 6, Nimchuk further discloses the following limitation:
wherein the set of route computer readable instructions include instructions configured for receiving the proposed trip plan modification from the user computer device (see at least Nimchuk, see Fig. 6A, showing Step 7A of updates from Driver-side app as driving happens; and [0083] disclosing that at Step 7A, the driver's side app 674 (or telematics applications/equipment in the truck) may cause alerts to be transmitted and/or the trip plan to be updated as driving or trip execution occurs).
As per claim 7, Nimchuk further discloses the following limitations:
including a set of user computer readable instructions for receiving a mid-trip trip plan modification (see at least Nimchuk, [0062] disclosing that whenever changes are made to the trip plan, whether through user modifications such as changing a planned rest stop or adding a new work stop or through environmental changes such as a new traffic incident or unplanned dwell time at a prior work stop, all remaining stops' ETAs/ETDs are calculated in the system such as by the mobile application, the transportation manager, or other components within the transportation management system), and
determining if the mid-trip trip plan modification results in a mid-trip policy violation (see at least Nimchuk, [0064] disclosing that the initial trip plan PTA may be calculated by the system within an ETA/PTA service (e.g., to implement the ETA and PTA calculators 164, 166 of FIG. 1) while updates to that value may be calculated by the mobile application (e.g., driver side app 124 in FIG. 1), based on real time HOS data (e.g., sourced from a mobile partner application) and the different types of stops and events remaining in the trip plan).
As per claim 8, Nimchuk further discloses the following limitation:
wherein the set of user computer readable instructions include instructions for creating a mid-trip policy alert representing a mid-trip policy violation (see at least Nimchuk, [0062] disclosing that whenever changes are made to the trip plan, whether through user modifications such as changing a planned rest stop or adding a new work stop or through environmental changes such as a new traffic incident or unplanned dwell time at a prior work stop, all remaining stops' ETAs/ETDs are calculated in the system such as by the mobile application, the transportation manager, or other components within the transportation management system; [0064] disclosing that the initial trip plan PTA may be calculated by the system within an ETA/PTA service (e.g., to implement the ETA and PTA calculators 164, 166 of FIG. 1) while updates to that value may be calculated by the mobile application (e.g., driver side app 124 in FIG. 1), based on real time HOS data (e.g., sourced from a mobile partner application) and the different types of stops and events remaining in the trip plan; and [0083] disclosing that at Step 7A, the driver's side app 674 (or telematics applications/equipment in the truck) may cause alerts to be transmitted and/or the trip plan to be updated as driving or trip execution occurs).
As per claim 9, Nimchuk further discloses the mid-trip policy alert (see at least Nimchuk, [0062] disclosing that whenever changes are made to the trip plan, whether through user modifications such as changing a planned rest stop or adding a new work stop or through environmental changes such as a new traffic incident or unplanned dwell time at a prior work stop, all remaining stops' ETAs/ETDs are calculated in the system such as by the mobile application, the transportation manager, or other components within the transportation management system; [0064] disclosing that the initial trip plan PTA may be calculated by the system within an ETA/PTA service (e.g., to implement the ETA and PTA calculators 164, 166 of FIG. 1) while updates to that value may be calculated by the mobile application (e.g., driver side app 124 in FIG. 1), based on real time HOS data (e.g., sourced from a mobile partner application) and the different types of stops and events remaining in the trip plan; and [0083] disclosing that at Step 7A, the driver's side app 674 (or telematics applications/equipment in the truck) may cause alerts to be transmitted and/or the trip plan to be updated as driving or trip execution occurs).
Kannan further discloses the limitation:
wherein the set of user computer readable instructions include instructions for muting the mid-trip policy alert (see at least Kannan, [0039] disclosing user interface (UI) 410  includes a series of buttons for selection of various settings and may include buttons to access one or more individual settings. Select buttons may be used to turn on, and to turn off, alert and notification options. The buttons may be used to select menus of options for alert and notification configuration. For example, a UI may present one or more select buttons 416, 420, 424, 428, and 432. The select buttons may be used in combination or individually. The select buttons may be used to turn on, turn off, and configure alerts and notifications for their related settings buttons).
As per claim 10, Nimchuk further discloses the following limitation:
wherein the set of user computer readable instructions include instructions for modifying the trip plan according to the mid-trip trip plan modification (see at least Nimchuk, [0062] disclosing that whenever changes are made to the trip plan, whether through user modifications such as changing a planned rest stop or adding a new work stop or through environmental changes such as a new traffic incident or unplanned dwell time at a prior work stop, all remaining stops' ETAs/ETDs are calculated in the system such as by the mobile application, the transportation manager, or other components within the transportation management system; and [0064] disclosing that the initial trip plan PTA may be calculated by the system within an ETA/PTA service (e.g., to implement the ETA and PTA calculators 164, 166 of FIG. 1) while updates to that value may be calculated by the mobile application (e.g., driver side app 124 in FIG. 1), based on real time HOS data (e.g., sourced from a mobile partner application) and the different types of stops and events remaining in the trip plan).
As per claim 11, Nimchuk further discloses the following limitation:
wherein the set of route computer readable instructions include instructions configured for transmitting the trip plan to the user computer device (see at least Nimchuk, [0033] disclosing that transportation management system 100 includes a driver's device 120 operated by the driver 108 to communicate with the back office/dispatcher system 140 via network 104. That the device 120 includes a processor 122 running software and/or executing code to provide a driver-side application 124, which is adapted for communicating with a transportation manager 160. And the driver's device 120 includes input/output devices 126 for providing the communication functions (e.g., transceivers for wireless communications over network 104) and also for displaying the received trip plan 139 and allowing the driver 108 to provide user input; and [0037] disclosing that The CPU 142 also runs software or executes code in computer readable media to provide a map/route generator 150 and a fuel stop optimization module 154, which provide input to the transportation manager 160 in generating the trip plan 193).
As per claim 12, Nimchuk further discloses the following limitation:
wherein the set of route computer readable instructions include instructions configured for receiving a trip plan approval prior to sending the trip plan to the user computer device (see at least Nimchuk, [0078] disclosing that the trip planning service 520 is responsible for validating requests, logging, and exception handling and for taking each trip through the steps required to generate an HOS compliant trip plan).
As per claim 13, Nimchuk further discloses the following limitation:
wherein the set of route computer readable instructions include instructions configured for receiving the trip plan approval from the dispatch computer system (see at least Nimchuk, [0078] disclosing that the trip planning service 520 is responsible for validating requests, logging, and exception handling and for taking each trip through the steps required to generate an HOS compliant trip plan).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk and Kannan as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2019/0362639 to Hosamani et al. (hereafter Hosamani).
As per claim 14, Nimchuk discloses all of the limitations of claim 1, as discussed above.  Nimchuk further discloses the following limitation:
wherein the set of route computer readable instructions include instructions configured for creating the trip plan ... (see at least Nimchuk, [0080] disclosing the trip planning service 620 provides the stop list (work stops) along with the route path from the route-generating service 620.  Also disclosing that the list will include a set of alternate fuel stops for the driver to select from and these may be filtered by the service 640 based on driver preferences; [0081] disclosing that shown in FIG. 6B, a Step 3A may then be performed that includes the trip planning service 610 using an ETA/PTA service 650 to obtain an HOS-compliant trip plan with alternate rest stop ... at this point that involve the ETA/PTA service 650; and [0082] disclosing that   Step 5C is shown to include the driver-side application or plugin 674 running on the driver's device 670 acting to provide the trip plan along with GUI generation/display information to the input/output devices of the driver's device 670).  But, neither Nimchuk nor Kannan explicitly disclose that the instructions are configured for creating the trip plan according to a prior trip plan having the same target location.
However, Hosamani discloses this limitation (see at least Hosamani, [0022] disclosing that a vehicle history server including computing components, such as a processing unit (e.g. a processor and modules) 182 and a database 184. Both the real-time data server database 174 and the vehicle history server database 184 may store data including, but not limited to, operator notifications 191 (e.g. airline procedures, terminal information, etc.), route information 192 (e.g. runway information, route clearances, waypoints, and airport information), diversion plans 193, route history data 194, real-time information 195, and/or maintenance data 196, among other data; [0026]; and [0028]).
Nimchuk, Kannan, and Hosamani are analogous art to claim 14 because they are in the same field of systems for trip management.  Nimchuk relates to a transportation management system that includes tools for generating an optimized trip plan that can be updated based on a driver during implementation of the planned trip (see Nimchuk, Abstract). Kannan relates to shipping management and providing notifications to the customer based on the customer’s location (see Kannan [0003]).  Hosamani relates to systems and methods for improving navigation data base efficiently using the cloud to distribute route specific navigation data based on real-time navigation plan data (see Hosamani, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized system for trip management including a route system, receiving trip information including an origin, target location and policy, calculating a route, creating a trip plan without a first policy violation, receiving a proposed trip plan modification, determining if the proposed trip plan modification results in a second policy violation, and transmitting a policy violation alert, as disclosed in Nimchuk and Kannan, to provide the benefit of instructions are configured for creating the trip plan according to a prior trip plan having the same target location, as disclosed in Hosamani.  Doing so would provide the benefit of route focused navigation plans and adaptive navigation datasets (see at least Hosamani [0019]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk and Kannan as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2016/0242142 to Boyette et al. (hereafter Boyette).
As per claim 15, the combination of Nimchuk and Kannan disclose all of the limitations of claim 1, as discussed above.  
Nimchuk further discloses a second policy volition alert (see at least Nimchuk, [0082] disclosing that the driver's side app 674 (or telematics applications/equipment in the truck) may cause alerts to be transmitted and/or the trip plan to be updated as driving or trip execution occurs). 
Kannan further discloses the second policy violation alert is muted (see at least Kannan, [0039] disclosing user interface (UI) 410  includes a series of buttons for selection of various settings and may include buttons to access one or more individual settings. Select buttons may be used to turn on, and to turn off, alert and notification options. The buttons may be used to select menus of options for alert and notification configuration. For example, a UI may present one or more select buttons 416, 420, 424, 428, and 432. The select buttons may be used in combination or individually. The select buttons may be used to turn on, turn off, and configure alerts and notifications for their related settings buttons).  But, nether Nimchuk nor Kannan explicitly discloses the limitation:
wherein the set of route computer readable instructions include instructions configured for receiving a mute reason when the second policy violation alert is muted.  
However, Boyette discloses this limitation (see at least Boyette, [0041] disclosing that the alert can be generated in different ways, which may be based on the relative importance of the notification, temporal information, such as the day or week and/or time of day, and/or whether the application is currently being accessed via the mobile device <interpreted as a mute reason>. For example, a notification of extremely high importance may justify an audible alert that does not cease until the user turns off the alert).
Nimchuk and Kannan are analogous art to claim 1 because they are in the same field of systems for trip management.  Nimchuk relates to a transportation management system that includes tools for generating an optimized trip plan that can be updated based on a driver during implementation of the planned trip (see Nimchuk, Abstract). Kannan relates to shipping management and providing notifications to the customer based on the customer’s location (see Kannan [0003]).  Boyette relates to a method of performing an operation, in particular receiving a notification associated with an application (see Boyette, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized system for trip management including a route system, receiving trip information including an origin, target location and policy, calculating a route, creating a trip plan without a first policy violation, receiving a proposed trip plan modification, determining if the proposed trip plan modification results in a second policy violation, and transmitting a policy violation alert, as disclosed in Nimchuk and Kannan, to provide the benefit of route computer readable instructions for receiving a mute reason when the second policy violation alert is muted, as disclosed in Boyette.  Doing so would provide the benefit improved management of notifications to increase productivity while sill having the user aware of important content (see at least Boyette [0002]).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk as applied to claim 16 above, and further in view of Kannan.
As per claim 17, Nimchuk discloses all of the limitations of claim 16, as discussed above.  But, Nimchuk does not explicitly disclose the limitation:
 wherein the set of route computer readable instructions include instructions configured for muting the policy violation alert.
However, Kannan discloses this limitation (see at least Kannan, [0039] disclosing user interface (UI) 410  includes a series of buttons for selection of various settings and may include buttons to access one or more individual settings. Select buttons may be used to turn on, and to turn off, alert and notification options. The buttons may be used to select menus of options for alert and notification configuration. For example, a UI may present one or more select buttons 416, 420, 424, 428, and 432. The select buttons may be used in combination or individually. The select buttons may be used to turn on, turn off, and configure alerts and notifications for their related settings buttons).
Nimchuk and Kannan are analogous art to claim 1 because they are in the same field of systems for trip management.  Nimchuk relates to a transportation management system that includes tools for generating an optimized trip plan that can be updated based on a driver during implementation of the planned trip (see Nimchuk, Abstract). Kannan relates to shipping management and providing notifications to the customer based on the customer’s location (see Kannan [0003]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computerized system for trip management including a route system, receiving trip information including an origin, target location and policy, calculating a route, creating a trip plan without a first policy violation, receiving a proposed trip plan modification, determining if the proposed trip plan modification results in a second policy violation, and transmitting a policy violation alert, as disclosed in Nimchuk, to provide the benefit of route computer readable instructions include instructions configured for muting the policy violation alert, as disclosed in Kannan.  Doing so would provide the benefit of providing automatic notification, and user control of the notification (see at least Kannan [0006]; and [0082]).
As per claim 18, Kannan further discloses the limitation:
wherein the set of route computer readable instructions include instructions configured for muting the policy violation alert is the policy violation is a non-critical policy violation (see at least Kannan, [0039] disclosing user interface (UI) 410  includes a series of buttons for selection of various settings and may include buttons to access one or more individual settings. Select buttons may be used to turn on, and to turn off, alert and notification options. The buttons may be used to select menus of options for alert and notification configuration. For example, a UI may present one or more select buttons 416, 420, 424, 428, and 432. The select buttons may be used in combination or individually. The select buttons may be used to turn on, turn off, and configure alerts and notifications for their related settings buttons).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666